Appeal from a judgment of the Genesee County Court (Robert C. Noonan, J.), rendered June 12, 2003. The judgment convicted defendant, upon a jury verdict, of rape in the first degree (two counts), attempted sodomy in the first degree (two counts) and sexual abuse in the first degree (two counts).
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him following a jury trial of two counts each of rape in the first degree (Penal Law § 130.35 [1], [3]), attempted sodomy in the first degree (§§ 110.00, former 130.50 [1], [3]) and sexual abuse in the first degree (§ 130.65 [1], [3]). Defendant failed to renew his motion to dismiss with respect to count three of the indictment and thus waived his present contention that the evidence of forcible compulsion is legally insufficient to support his conviction under that count (see People v Hines, 97 NY2d 56, 61 [2001], rearg denied 97 NY2d 678 [2001]). Defendant failed to preserve for our review his contention concerning the alleged legal insufficiency of the evidence of forcible compulsion with respect to counts one and five of the indictment (see People v Gray, 86 NY2d 10, 19 [1995]). We reject defendant’s further contention that the verdict is against the weight of the evidence (see generally People v Bleakley, 69 NY2d 490, 495 [1987]). The sentence is not unduly harsh or severe. Present—Green, J.P., Gorski, Smith, Lawton and Hayes, JJ.